DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 10, filed 08/17/2022, with respect to the provisional nonstatutory double patenting rejection of claims 1-11 have been fully considered and are persuasive. The provisional nonstatutory double patenting rejection of claims 1-11 has been withdrawn.
Applicant’s arguments, see pg. 7-11, filed 08/17/2022, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
First, the Applicant argues that neither the features of the pending claims nor their advantages are taught or suggested by the prior art, even when taken collectively. However, the Applicant subsequently acknowledges that “Shimano and Suzuki each disclose a portion of the constitution of the present invention” (pg. 8 of the Arguments filed 08/17/2022). Therefore, the Applicant admits that the features of the claims are taught or suggested by the prior art, at least when taken collectively. Furthermore, Shimano and Suzuki do not need to teach the same advantages that are achieved by the claimed invention. According to the MPEP, rationale to modify or combine prior art may be expressly or impliedly contained in the prior art and references do not have to explicitly suggest combining teachings (MPEP 2144 [R-5]).  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).  Furthermore, the MPEP states that, “it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the applicant.”  Also, according to the MPEP, “Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references “without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done” (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention (MPEP 2144 [R-5]).”
Second, the Applicant argues that the data disclosed in the specification pertaining to the claimed invention exhibits unexpectedly superior results when the toner particle and the fine particle on the surface of the toner particle satisfy the claimed configuration. The Applicant compares Toner 19 with Toners 28 to 33, and further states that Toner 19 is within the scope of the pending claims, and is representative of the present invention, while Toners 28-33 are similar but are outside the scope of the pending claims. 
After careful consideration of the experimental data disclosed in the specification, the Examiner agrees with the Applicant that the unexpectedly superior results are shown when the toner particle and the fine particle on the surface of the toner particle satisfy the claimed configuration. However, said data only exhibits unexpectedly superior results for toners having a crystalline resin comprising a monomer composition consisting of a monomer represented by formula (1), acrylonitrile, styrene, and acrylic acid (see Table 2 of the specification). The showing of improved results is not sufficient to extent the results to all crystalline resins and any other conceivably different monomers that could make up said crystalline resins. 
Furthermore, while the specification may define other suitable monomers to be used as the second monomer, only acrylonitrile is used as the second monomer in the examples. Such a narrow showing is insufficient to extend the improved results to all toner particles comprising a crystalline resin having a monomer represented by formulas (1) (claim 1), (2) (claim 11) or (3) (claim 11), since the Applicant has not shown improved results for any of the other suitable monomers disclosed in the specification. Therefore, the Applicant has not provided evidence in the specification that the claimed invention exhibits unexpectedly superior results that are commensurate in scope with the claims. 
According to the MPEP, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). (See MPEP 716.02(d)).
Furthermore, claim 1 recites that the content of the monomer unit represented by formula (1) contained in the crystalline resin is from 30.0 to 99.9%. None of the experimental examples disclosed in the specification utilize a content of the monomer unit represented by formula (1) more than 85.0% (see Table 2 of the specification). However, accounting for experimental error, the maximum value of the claimed range (99.9%) is effectively 100.0%, which is taught by the prior art (see crystalline resins 1-4 in Table 1 of Shimano).
Finally, the Applicant argues that newly presented claim 12 recites subject matter that is patentable and unobvious over the prior art, since neither Shimano nor Suzuki allegedly teach a fine particle wherein the surface of the fine particle comprises a silicon compound containing an alkyl group having no nitrogen atoms.
However, as discussed in the previous Office action, Shimano teaches inorganic fine powders that are subjected to hydrophilization treatment with a hydrophobizing agent, such as a silane coupling agent, a silicone oil, or a mixture thereof (Col. 12, lines 24-28). Therefore, Shimano expressly teaches that particles of the inorganic fine powder are coated with silicon compound, as required by claim 12. However, Shimano is silent to teach whether or not the silicon compound contains nitrogen atoms or not. Therefore, Shimano does not preclude the use of such fine particle that does not contain a nitrogen atom. 
While Suzuki was relied upon in the previous rejection to teach surface treatments for silica particles comprising alkyl silanes containing a nitrogen atom, such as n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride and aminopropyltrimethoxysilane ([0092]), Suzuki also teaches other surface treatments for silica particles comprising alkyl silanes that do not contain a nitrogen atom. Specifically, Suzuki teaches that examples of the alkyl silanes include methyl trimethoxysilane, ethyl trimethoxysilane, hexyl trimethoxysilane, octyl trimethoxysilane, decyl trimethoxysilane, octadecyl trimethoxysilane, dimethyl dimethoxysilane and octyl triethoxysilane ([0092]). Suzuki then teaches that these surface treatments may be used alone, or two or more may be used in combination and teaches that the hydrophobic silica used may be brought in contact with an alkylhalogen silane and then brought in contact with hexamethydisilazane, neither of which contain nitrogen atoms ([0092]). 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “the fine particle surface comprises a silicon compound containing an alkyl group having no nitrogen atoms bound or absorbed thereon”, wherein claim 1 (which claim 12 depends on) recites that “a surface of the fine particle having a compound containing nitrogen atoms bound or adsorbed thereto”. The way claim 12 is currently written is ambiguous, since it appears the fine particle having no nitrogen atoms is in lieu of the fine particle having nitrogen atoms. Furthermore, claim 12 uses the term “absorbed” when it should use the term “adsorbed”.
It is recommended to amend claim 12 to recite, for example, “the toner according to claim 1, wherein the toner further comprises a second fine particle on the surface of the toner particle, wherein asurface of the second fine particle d
Claim Rejections - 35 USC § 103




The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.














Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 9,575,426 B2), in view of Suzuki et al. (US 2003/0165759 A1).

Shimano teaches a toner including toner particles that contain a binder resin and a colorant, a sea-island structure including a sea portion composed of a crystalline resin C (corresponding to the first resin of the instant invention), and island portions composed of an amorphous resin A (corresponding to the second resin of the instant invention) (Abstract, Fig. 1 & Fig. 2). The binder resin preferably has a crystalline resin C content of 30% by mass or more and 70% by mass or less (Col. 5, lines 6-7). A content of 30% by mass or more facilitates the control of the sea-island structure and results in a toner having excellent sharp-melting properties (Col. 5, lines 8-10). A content of 70% by mass or less results in the clear formation of islands composed of the amorphous resin, thereby providing an image with excellent strength (Col. 5, lines 10-13). The crystalline resin C is preferably a vinyl-based resin containing a moiety represented by a general formula 1 (a unit derived from a long-chain alkyl acrylate or long-chain alkyl methacrylate) in an amount of 50% by mass or more (Col. 5, lines 40-
    PNG
    media_image1.png
    165
    435
    media_image1.png
    Greyscale
44):
Figure 1. The moiety contained in the vinyl-based resin of crystalline resin C.

In the general formula 1, R1 represents an alkyl group having 16 to 34 carbon atoms, and R2 represents hydrogen or a methyl group (Col. 5, lines 56-57). Shimano teaches that when the vinyl-based resin contains the unit represented by the general formula 1 above, the main chain does not inhibit the crystallinity of the side chains, thus providing a resin having high crystallinity and excellent strength (Col. 5, lines 60-64). Furthermore, when the number of carbon atoms in the alkyl group of R1 is within the specified range (16 to 34), a polymerization reaction proceeds sufficiently, thus providing a crystalline resin with a high conversion ratio (Col. 5, lines 63-67). As a result, the crystalline resin has excellent durability and charging performance after exposure to a high-temperature, high-humidity environment (Col. 5, line 67 & Col. 6, lines 1-2). Specific examples of the long-chain alkyl acrylate include palmityl acrylate (19 carbon atoms), stearyl acrylate (18 carbon atoms), behenyl acrylate (22 carbon atoms), octacosyl acrylate (31 carbon atoms), and triacontyl acrylate (33 carbon atoms) (Col. 6, lines 2-5). 
	Shimano then teaches that materials that may be used as binder resins for toners may be used as materials for the amorphous resin A. For example, styrene-acrylic-based resins, polyester resins, epoxy resins, and urethan resins may be used (Col. 7, lines 12-17). These resins may be used in combination, be hybridized, and/or be partially modified (Col. 7, lines 17-19). When a styrene-acrylic-based resin is used in the toner, a product prepared by the polymerization of a known radically polymerizable monomer may be used. Specific examples of the radically polymerizable monomer include styrene and its derivatives (Col. 7, lines 25-26), acrylic acid and methacrylic acid derivatives, such as acrylonitrile and methacrylamide (Col. 7, lines 36-37), and acrylic acid and methacrylic acid (Col. 7, line 38). The radically polymerizable monomers may be used in combination of two or more (Col. 7, lines 39-40). Additionally, to improve the high-temperature offset resistance, a small amount of a polyfunctional monomer (crosslinking agent) may be used for the styrene-acrylic-based resin. As the polyfunctional monomer, a compound having two or more polymerizable double bonds is mainly used (Col. 7, lines 40-44). 
Shimano further teaches that in the sea-island structure observed in the cross-sectional observation of the toner, the number-average circle-equivalent diameter based on the area of the island portions is preferably 30 nm (0.03 µm) or more and 500 nm (0.50 µm) or less (Col. 8, lines 60-63). When the diameter is 30 nm or more, the crystalline resin C is less affected by the amorphous resin A, providing a toner having sufficient sharp-melting properties (Col. 8, lines 63-67). When the diameter is 500 nm or less, the crystalline resin C and the amorphous resin A are sufficiently mixed together in a fixation step, thus providing an image with excellent strength (Col. 9, lines 1-4). 
Shimano does not specifically teach ranges for the acid values of the crystalline and amorphous resins, but specific values can be found in the experimental data. According to Table 7, which describes the physical properties of the resins used in the examples, the acid value of the crystalline resin C ranged from 0.0 mgKOH/g to 22.3 mgKOH/g and the acid value of the amorphous resin A ranged from 0.0 mgKOH/g to 29.0 mgKOH/g (Col. 27, lines 13-16), across the experimental examples. In toner 2, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 19.0 mgKOH/g were used in combination (Table 7). Similarly, in toner 4, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 1.2 mgKOH/g were used in combination (Table 7). These acid values fall within the respective ranges required by claim 1 of the instant invention. 
Shimano is silent to teach the mass ratio Y/X described in the instant claim 2, where Y is a content of the second resin in the binder resin and X is a content of the first resin in the binder resin. However, the mass ratio Y/X of the toner of Shimano can be calculated using any of the toner slurries described in Table 6. For example, in toner slurry 2, a content of the crystalline resin can be calculated as X = (84.0 parts crystalline resin 6 / (84.0 parts crystalline resin 6 + 150.0 parts amorphous resin (composed of 100.0 parts styrene, 25.0 parts n-butyl acrylate, 20.0 parts methyl methacrylate, and 5.0 parts acrylic acid))) = 0.359, or 35.9%, by mass, and a content of the amorphous resin can be calculated as Y = (1.0 - 0.359) = 0.641, or 64.1%, by mass with respect to the binder resin. Therefore, the mass ratio Y/X can be calculated as (0.641 / 0.359) = 1.78. The calculated mass ratio of Shimano falls within the range required by the instant claim 2. 
	Shimano also teaches that a flowability improving agent is externally added to the toner in order to improve image quality. Examples of the flowability improving agent include inorganic fine powders composed of silica, titanium oxide, and aluminum oxide. These inorganic fine powders are preferably subjected to hydrophobization treatment with a hydrophobizing agent, such as a silane coupling agent, a silicone oil, or combinations thereof (Col. 12, lines 20-28). In examples 1 to 22, Shimano teaches that fine silica particles having a number-average particle size of 40 nm were chosen as the flowability improving agent externally added to the surface of the toner particles (Col. 27, lines 4-6). 
	Although Shimano teaches the fine silica particles are preferably treated with a hydrophobizing agent as discussed above, Shimano is silent to teach any specific hydrophobizing agents that may be used. However, Suzuki teaches a toner comprising a resin (A) and a modified resin (B) that contains surface additives, such as colloidal silica, aluminum oxide, and titanium oxide ([0091]). From the viewpoint of applying fluid properties, the use of hydrophobic silica is preferred ([0091]). Suzuki then teaches examples of surface treatment agents for obtaining hydrophobic additives, like hydrophobic silica, including n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride and aminopropyltrimethoxysilane ([0092]). Both n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride and aminopropyltrimethoxysilane contain nitrogen atoms, since they contain an amino group, and n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride further contains a quaternary ammonium group and a C18 alkyl group. 
Suzuki also teaches other surface treatments for silica particles comprising alkyl silanes that do not contain a nitrogen atom (as required by claim 12). Specifically, Suzuki teaches that examples of the alkyl silanes include methyl trimethoxysilane, ethyl trimethoxysilane, hexyl trimethoxysilane, octyl trimethoxysilane, decyl trimethoxysilane, octadecyl trimethoxysilane, dimethyl dimethoxysilane and octyl triethoxysilane ([0092]). Suzuki then teaches that these surface treatments may be used alone, or two or more may be used in combination and teaches that the hydrophobic silica used may be brought in contact with an alkylhalogen silane and then brought in contact with hexamethydisilazane, neither of which contain nitrogen atoms ([0092]). Hexamethydisilazane is the same surface treatment used by the Applicant for fine particles 11 and 12 (see [0089] and Table 1 of the specification).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have surface treated the fine silica particles of Shimano with any of the surface treatment agents (hydrophobizing agents) taught by Suzuki, such as n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride or hexamethydisilazane, in order to improve the flowability (fluid properties) of the toner. It would have also been obvious to crosslink the crystalline resin C with the amorphous resin A, resulting in the formation of an additional resin, since Shimano teaches that a crosslinking agent may be used for a styrene-acrylic-based resin in order to improve the high-temperature offset resistance of the toner. It would have also been obvious to use an acrylic acid derivative, such as acrylonitrile, as a monomer in the crystalline resin, since Shimano teaches crystalline acrylic resins as a specific example of the crystalline resin C. Acrylonitrile is represented by formula (2) in the instant claim 11, when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom.
Furthermore, Shimano is silent to teach the ratio Cx/Cy described in the instant claim 7, where Cx is a carbon number of the alkyl group represented by R in the first monomer unit and Cy is a carbon number of an alkyl group of the compound having a C4-C24 alkyl group. However, when the fine silica particles of Shimano are surface treated with a compound having a C4-C24 alkyl group, such as n-octadecyl dimethyl (3-(trimethoxysilyl)propyl) ammonium chloride (Cy = 18), and a long-chain alkyl acrylate containing an alkyl group having 16 to 34 carbons, such as behenyl acrylate (Cx = 22) is used as a monomer for the crystalline resin C (see Table 1 of Shimano), then the ratio Cx/Cy of the toner of modified Shimano can be calculated as Cx/Cy = (22/18) = 1.22. The calculated ratio of Shimano falls within the range required by the instant claim 7.














Conclusion






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/19/2022